

115 HR 4780 IH: Transparency for Taxpayers Act
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4780IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. MacArthur (for himself, Mr. Rodney Davis of Illinois, Mr. Gibbs, Mr. Johnson of Ohio, Mr. Faso, Mr. Marshall, Mr. Garrett, Mr. Rutherford, Mr. Davidson, Mr. Mooney of West Virginia, Mr. Bacon, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Secretary of the Treasury to make available an online tax calculator to estimate the
			 change in an individual’s income tax liability with respect to the
			 amendments made by the Tax Cuts and Jobs Act.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Transparency for Taxpayers Act. (b)FindingsCongress finds as follows:
 (1)Most businesses have professional accountants to assess the immediate effects of the Tax Cuts and Jobs Act.
 (2)Individuals have an immediate need to understand the impact that this legislation may have on them but don’t have the same resources as large businesses to do so.
 (3)It is necessary for the Internal Revenue Service to provide individuals with a tool to help aid them in assessing the effect tax reform will have on their personal finances.
				2.Online tax calculator to determine change in tax liability expected by reason of the Tax Cuts and
			 Jobs Act
 (a)In generalNot later than April 1, 2018, the Secretary of the Treasury shall make publicly available an online tool that allows taxpayers (other than corporations) to calculate the approximate change in the income tax liability of the taxpayer by reason of Public Law 115–97 (commonly known as the Tax Cuts and Jobs Act) by determining a simplified estimate of the taxpayer’s income tax liability that would be determined for the taxpayer’s taxable year beginning in 2017 if the amendments made by Public Law 115–97 (commonly known as the Tax Cuts and Jobs Act) which apply for taxable years beginning in 2018, applied to taxable years beginning in 2017.
			(b)Items taken into account in determining simplified estimates
 (1)In generalFor purposes of making simplified estimates of income tax liability under subsection (a), the online tool made available under such subsection shall take into account the following factors with respect to the taxpayer:
 (A)The filing status and income of the taxpayer. (B)The number of qualifying children and other dependents of the taxpayer.
 (C)The deductions allowable to the taxpayer for mortgage interest, charitable contributions, medical expenses, tuition, and State and local taxes.
 (D)Such other factors as the Secretary determines appropriate. (2)Limitation on complexityIn determining the factors which are appropriate to take into account under paragraph (1)(D), the Secretary shall ensure that the online tool is as simple and quick to use for taxpayers as is reasonably possible.
 (3)Not applicable to business incomeExcept as otherwise determined to be feasible by the Secretary (and consistent with the requirement of paragraph (2)), the online tool made available under subsection (a) shall not apply with respect to income and deductions attributable to the conduct of any trade or business.
				(c)Special rules
 (1)PublicityThe Secretary shall publicize the availability of the online tool made available under subsection (a). Such publicity shall include notices of such tool’s availability in connection with making available individual income tax return forms and instructions and by including a written notice of such tool’s availability with any income tax refund mailed to an individual.
 (2)DisclaimerThe online tool made available under subsection (a), and the publicity of such tool under paragraph (1), shall make clear that such tool is designed to provide simplified estimates of the income tax liability of the taxpayer and that the taxpayer’s actual income tax liability may differ from the simplified estimates provided by the tool.
 (3)References to SecretaryFor purposes of this section, the terms Secretary of the Treasury and Secretary each mean the Secretary of the Treasury or his designee. 